UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-12537 QUALITY SYSTEMS, INC. (Exact name of Registrant as specified in its charter) California 95-2888568 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) 18111 Von Karman Avenue, Suite 600, Irvine California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (949) 255-2600 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days.Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Small reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No S Indicate the number of shares outstanding of each of the Registrant’s classes of Common Stock as of the latest practicable date 28,563,711 shares of Common Stock, $0.01 par value, as of July 28, 2009. Table of Contents QUALITY SYSTEMS,INC. For the Quarterly Period Ended June 30, 2009 TABLE OF CONTENTS Item Page PartI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of June 30, 2009 and March 31, 2009 (unaudited) 3 Consolidated Statements of Income for the three months ended June 30, 2009 and 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended June 30, 2009 and 2008 (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 42 Item4. Controls and Procedures 42 Part II. OTHER INFORMATION Item1. Legal Proceedings 43 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item3. Defaults Upon Senior Securities 43 Item4. Submission of Matters to a Vote of Securities Holders 43 Item5. Other Information 43 Item6. Exhibits 44 Signatures 45 2 Table of Contents PART I CONSOLIDATED FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS QUALITY SYSTEMS, INC.
